COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HERLINDA ARREOLA DE VEGA,                      §               No. 08-19-00236-CV

                        Appellant,               §                  Appeal from the

  v.                                             §            County Court at Law No. 5

  GUSTAVO VEGA MUNOZ,                            §             of El Paso County, Texas

                         Appellee.               §               (TC# 2018DCM7176)

                                             §
                                           ORDER

       On October 1, 2019, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. As of this date,

the parties have not informed the Court that they have conferred and attempted to agree on a

qualified mediator as required. Therefore, the Court ORDERS the appeal to continue. The

suspension of the appellate timetable is lifted and the Record shall be filed in this Court on or

before November 29, 2019.

       IT IS SO ORDERED this 30th day of October, 2019.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.